                                MEMO ENDORSED




                                                                          7/2/21


                                                                    July 2, 2021

Via ECF and Email

Hon. Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                               Re: United States v. Jose Escobar, et al., 19 Cr. 828 (ALC)

Dear Judge Carter:

       I represent Jose Escobar in the above-referenced matter.

        Mr. Escobar is presently scheduled to be sentenced on August 5, 2021. Our court-appointed
mitigation specialist has been waiting for NYC Department of Education records since February. The
delay has already necessitated one request to adjourn Mr. Escobar’s sentencing. Annexed hereto is the
signed and notarized Requisition for Records that was sent to the NYC DOE back in February. The
mitigation specialist has followed up numerous times with no success.

       I write to respectfully request that the Court so-order that the Department of Education to
produce the requested records forthwith.

       I thank the Court for its attention to this matter.


                                                             Very truly yours,

                                                                    /s/

                                                             Dawn M. Cardi

cc:    All Parties (via ECF)



                                                                                                     7/2/21
